 

EXHIBIT 10.25

 

BARRETT BUSINESS SERVICES, INC.

SUMMARY OF COMPENSATION ARRANGEMENTS

FOR NON-EMPLOYEE DIRECTORS

 

 

As of January 1, 2017, compensation arrangements for non-employee directors of
Barrett Business Services, Inc. (the "Company") include an annual retainer of
$50,000 ($90,000 for the Chairman of the Board) payable in cash in monthly
installments.  Committee chairs receive an annual cash retainer, payable in
monthly installments, as follows: chair of Audit and Compliance Committee,
$15,000; chair of Compensation Committee, $10,000; chair of Risk Management
Committee, $10,000; and chair of Corporate Governance and Nominating Committee,
$7,500. Committee members receive an annual cash retainer, payable in monthly
installments, as follows: Audit and Compliance Committee, $7,500; Compensation
Committee, $5,000; Risk Management Committee, $5,000; and Corporate Governance
and Nominating Committee, $3,750.  

 

Each non-employee director as of July 1, 2016, also received an award of
restricted stock units (“RSUs”) under the Company's 2015 Stock Incentive
Plan.  The RSU awards had a grant date fair value of $50,000 (based on the
closing sale price of BBSI common stock on that date of $39.80) other than the
grant to the Chairman of the Board, which had a grant date fair value of
$100,000. The RSU awards vest in four equal annual installments.    

 

 